Appeal from order of the Supreme Court, New York County (David H. Edwards, Jr., J.), entered September 22,1983, denying defendant’s motion for a protective order, and granting plaintiff’s cross motion to compel production of a certain audit, is dismissed as moot, without costs. If It appears from respondent’s brief, without contradiction, that after this court, by order dated October 13, 1983, denied appellant’s motion for a stay of the order appealed from, appellant produced the materials which are the subject of this appeal. Concur — Kupferman, J. P., Sandler, Sullivan, Silverman and Fein, JJ.